DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The frame illustrated in the figures does not appear to be capable of adjusting from a position in which the front surfaces are touching, to a position where the rear surfaces are touching. In other words an angle between 0⁰ and 360⁰. The specification states that the hinge can “adjust from an inside corner of 90⁰ to an outside corner of 270⁰ as well as any angle in between” (paragraph 0028), which appears to be commensurate with the figures. The disclosed frame does not appear to be capable of adjusting between 0⁰ and 360⁰.
Claims 2-13 are rejected based on their dependencies, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is no antecedent basis for “the flat second frame side” (lines 17-18) and “the second flat frame side” (lines 20-21).
Claims 2-13 are rejected based on their dependencies, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Discount Room Divider Screens” in view of “The Creative Imperative”.
“Discount Room Divider Screens” discloses a hinged frame system.

    PNG
    media_image1.png
    355
    355
    media_image1.png
    Greyscale

The hinged frame system comprises: a first frame side, formed of multiple frames, arranged in a first line, each of the multiple frames having an edge defining the perimeter of an area, and having a transparent covering over the area (“unbreakable Plexiglas”), the first frame side having a first side formed of a first edge; a second frame side, having a second edge, abutting against the first edge of the first frame side, the second frame side formed of multiple frames, arranged in a second line, each of the multiple frames having an edge defining the perimeter of an area, and having a transparent covering over the area (“unbreakable Plexiglas”); and a hinge, connecting between the first frame side and the second frame side, the hinge configured for hinging the first frame side and second frame side between a first hinged position and a second hinged position, and all positions between the first hinged position and the second hinged position.
However, the frames disclosed by “Discount Room Divider Screens” are all the same size. “The Creative Imperative” teaches that it was known in the art to make a series of vertical frames that are all different sizes.

    PNG
    media_image2.png
    320
    206
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the frames disclosed by “Discount Room Divider Screens” such that no two adjacent frames in the vertical direction are of the same size, as taught by “The Creative Imperative,” in order to improve the aesthetic appearance of the frames.
Regarding claim 8, adjacent frames on the first frame side and on the second frame side disclosed by “The Creative Imperative” have the same overall size to one another.
Regarding claim 9, the frames disclosed by “Discount Room Divider Screens” are capable of being hinged to a position to cover an outer surface corner.
Regarding claim 10, the frames disclosed by “Discount Room Divider Screens” are capable of being hinged to a position to cover an inner surface corner.
Regarding claim 11, the frames disclosed by “Discount Room Divider Screens” have flat bottoms and are hinged to a position which allows the frame to stand up straight.
Regarding claim 12, the frames disclosed by “Discount Room Divider Screens” are capable of being hinged to a position allowing flat mounting on a flat surface.
Allowable Subject Matter
Claims 2-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The frames disclosed by “Discount Room Divider Screens” do not appear to be curved at their edges. Because of the type of hinge they use, they don’t need to be. The prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a frame having curved outer surfaces at their edge in order to allow hinged rotation relative to one another, in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631